Atkinson, J.
1. This case has been before the Supreme Court on two former occasions. 138 Ga. 328 (75 S. E. 330); 140 Ga. 792 (79 S. E. 1113, 35 Ann. Cas. (1915A.) 1159). The charge on the subject of the statutory presumption, which also contained certain instructions as to how the presumption might be rebutted, contains no error against the defendant.
2. The requests to charge did not accurately state correct principles of law applicable to the case, and were properly refused.
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed-.


All the Justices concur, except Beck, J., absent.